In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered January 17, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the fact-finding court should not be disturbed on appeal unless its conclusions could not be reached on any fair interpretation of the evidence, especially where, as here, the determination turns largely upon the credibility of the lone witness (see Matter of CGU Ins. Co. v Velez, 287 AD2d 624; Matter of American Home Assur. Co. v Munoz, 287 AD2d 619). The Supreme Court’s determination that the presumption of permissive use was overcome was supported by substantial evidence (see Vehicle and Traffic Law § 388; Matter of Allstate Indem. Co. v Nelson, 285 AD2d 545).
In light of our determination, the appellant’s remaining contentions are academic. Altman, J.P., Florio, O’Brien and H. Miller, JJ., concur.